UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-2432


AMY D. FRANCISCO,

                Plaintiff - Appellant,

          v.

VERIZON SOUTH, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia at Richmond.     Dennis W. Dohnal, U.S.
Magistrate Judge. (3:09-cv-00737-DWD)


Submitted:   June 23, 2011                 Decided:   August 8, 2011


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay J. Levit, LAW OFFICE OF JAY J. LEVIT, Glen Allen, Virginia,
Tim Schulte, SHELLEY & SCHULTE, PC, Richmond, Virginia, for
Appellant. Raymond A. Cardozo, REED SMITH, LLP, San Francisco,
California, Helenanne Connolly, REED SMITH, LLP, Falls Church
Virginia, Betty S. W. Graumlich, REED SMITH, LLP, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Amy    D.   Francisco     appeals    from   the    district    court’s

grant of summary judgment in favor of Verizon South, Inc.                          The

district court held that Francisco had failed to establish a

prima facie case of retaliation to support her claim under Title

VII.    We affirm.



                                           I.

               When reviewing a grant of summary judgment, as here,

we   construe        the   facts   in    the     light   most    favorable    to   the

nonmoving party.           Laughlin v. Metro. Wash. Airports Auth., 149

F.3d    253,    258    (4th   Cir.      1998).      Francisco,     who   is   African

American, worked for Verizon and its predecessor from 1988 until

her termination on March 6, 2008.                 At all times relevant to this

dispute, Debra Nuckles supervised Francisco.                       As part of her

workplace duties, Francisco attended a conference on October 24,

2007.    During the conference, Don Albert, a director at Verizon,

gave a presentation touting the company’s accomplishments.                         He

asked for a volunteer in the crowd to step on stage and display

cue cards to the audience at appropriate times.                      Specifically,

the volunteer was to display cards with words like “cheer” or

“clap” as Albert listed the successes of the company.                         Albert

had re-used cards from a previous presentation.                     On one side of

each card was a command to cheer, and on the other an image from

                                            2
The Phantom of the Opera that he had displayed at the previous

engagement.          During the presentation, the volunteer dropped a

card and accidentally displayed the wrong side to the audience.

That side displayed a noose, an image used in The Phantom of the

Opera.

               Francisco alleges that she “reasonably perceived this

noose    and    its       display    as     a    racist       act    of   intimidation      and

hostility.”           J.A.    41.         Although        she       was   outraged    by    the

incident, she failed to notify Verizon of her complaint until

roughly three months later.

               In    December       2007,       well    before       Francisco    filed     her

complaint, Albert was directed to identify a Verizon employee

for a reduction in force (“RIF”)--i.e., a layoff.                                 Albert is

responsible         for    making    “initial          recommendations       of   the      force

reductions”         needed    to    compensate          for   the     company’s      decreased

business in the wireline department.                      Id. 326.        That same month,

Albert determined that Francisco would be laid off.                               As Albert

explained, he first concluded that someone under the supervision

of Nuckles would be terminated, because Nuckles’s team comprised

an excessive number of employees.                      This left five candidates for

termination.          Identification of Francisco as the individual to

be laid off was simple, reasoned Albert, because her performance

was rated the lowest out of the group.



                                                 3
             Albert maintained ultimate authority for determining

which employee was to be terminated.                         He consulted only with

Nuckles, during the first or second week of January 2008, and

solicited her input about his proposed decision to terminate

Francisco’s employment.             He formally recommended Francisco for a

RIF    on   February      4,     2008.         The    human     resources     and       legal

departments       approved     the     recommendation          on     February     28,    and

Francisco was notified of the decision on March 6.                                  Neither

Albert nor Nuckles--the only employees vested with a role in the

decision-making           process--learned             of     Francisco’s          cue-card

complaint until after their respective roles in the RIF process

had concluded.           Albert learned of the complaint on March 11,

2008, and Nuckles was so apprised on January 24, 2008.

             At    the    same    time     that       her     termination     was       being

finalized, Francisco decided to voice her complaint about the

cue-card incident.          She first raised the issue during a January

24, 2008 meeting with Louise Shutler and Faye Harrison, members

of    the   Verizon      Security      team.         The    meeting    was   arranged      to

investigate       Francisco’s       three-day        unexcused      absence      from    work

the preceding week.            Francisco took that opportunity to explain

the    cue-card     incident      to     Shutler       and    Harrison,      but   Shutler

informed her that Verizon Security had no jurisdiction over the

matter.      Instead, Shutler promised to forward the complaint to

the company’s ethics office.

                                               4
            Hearing no further word about her complaint, Francisco

on February 7 contacted Shutler.                 Shutler acknowledged that she

had forgotten to forward the complaint and had not spoken with a

single person about the issue.                   She promised to take action

immediately and ultimately transmitted the complaint to Kenna

Ashley, who talked with Francisco on February 13.                     No further

action was taken on the complaint, and Francisco was notified of

her termination on March 6.

            After    learning       of    her    termination,   Francisco     filed

suit, alleging unlawful retaliation in violation of Title VII.

In her complaint, Francisco asserted that she was “terminated

from    employment    with    Verizon      in     retaliation   for   complaining

about    incidents     at    work    of    race    discrimination     and    racial

intimidation.”       J.A. 37.

            After extensive discovery, Verizon moved for summary

judgment.     The district court granted the motion, dismissing

Francisco’s retaliation claim.                  From this order Francisco now

appeals.



                                          II.

            A party is entitled to summary judgment if it “shows

that there is no genuine dispute as to any material fact” and

that it “is entitled to judgment as a matter of law.”                       Fed. R.

Civ. P. 56(a).       Summary judgment is appropriate “against a party

                                           5
who     fails       to    make    a    showing        sufficient        to   establish     the

existence of an element essential to that party’s case, and on

which    that       party      will    bear    the     burden      of   proof    at   trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).                               To resist

summary judgment, a nonmoving party “must do more than simply

show that there is some metaphysical doubt as to the material

facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S.    574,    586       (1986),      and    the     party   “cannot        defeat   summary

judgment with merely a scintilla of evidence,” Am. Arms Int’l v.

Herbert, 563 F.3d 78, 82 (4th Cir. 2009).

               We    review      de    novo     a    district      court’s      granting    of

summary judgment, viewing the facts in the light most favorable

to the nonmoving party.                Laughlin, 149 F.3d at 258.



                                               III.

       Title VII’s retaliation provision forbids “an employer to

discriminate against any of his employees . . . because [the

employee] has opposed any practice made an unlawful employment

practice.”          42 U.S.C. § 2000e-3(a).             We have endorsed a familiar

three-step          framework         when     assessing      Title      VII    retaliation

claims.     Laughlin, 149 F.3d at 258.                     First, the plaintiff must

show, by a preponderance of the evidence, a prima facie case of

retaliation.             Id.   The burden then shifts to the defendant “to

rebut    the    presumption           of     retaliation      by   articulating       a   non-

                                                 6
retaliatory      reason    for   its   action.”          Id.      If   the   defendant

successfully rebuts, the presumption of retaliation “drops from

the case” and the plaintiff bears the ultimate burden.                              Id.

(internal quotation marks omitted).

            To     establish     the    necessary        prima     facie     case    of

retaliation, a plaintiff must demonstrate “(1) that she engaged

in protected activity, (2) that an adverse employment action was

taken against her, and (3) that there was a causal link between

the protected activity and the adverse employment action.”                          Id.

Because we conclude that Francisco has failed to satisfy the

causation prong, we need not assess the remaining two elements.

            To demonstrate the requisite “causal link between the

protected activity and the adverse employment action,” id., a

plaintiff     must   generally     show       at   the    very     least     that   the

termination occurred after the decision-making authority became

aware of the employee’s grievance, see Williams v. Cerberonics,

Inc., 871 F.2d 452, 457 (4th Cir. 1989).                       The undisputed facts

show that Francisco fails to meet this most basic element of the

causation prong.

            Only     two   individuals        at   Verizon        exercised     direct

control over Francisco’s termination--Albert and Nuckles.                           The

undisputed facts show that Albert did not learn of Francisco’s

complaint until March 11, 2008, five days after Francisco was

notified that she would be laid off.                      Nuckles completed her

                                          7
involvement in Francisco’s termination by giving input to Albert

in the first or second week of January 2008.                    This was at least

a week before she learned of Francisco’s complaint on January

24. *       Although the human resources and legal departments also had

a   role--albeit      a    most   formal        role--in   approving   Francisco’s

termination, Francisco does not allege that any individuals in

those departments knew of her complaint.

                Thus, short of innuendo and conclusory allegations of

a vast conspiracy, Francisco is unable to present more than a

“scintilla of evidence” that any of the decision makers knew of

her     complaint    prior   to    her   official     termination.      Her    claim

inexorably        fails,   and    summary       judgment   is   appropriate.      We

therefore affirm the judgment of the district court.

                We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials




        *
      Verizon disputes this date, contending that Nuckles did not
learn of Francisco’s complaint until November 2008. In support
of the earlier date, Francisco points to Shutler’s deposition
wherein she testified that Nuckles talked to her about
Francisco’s complaint on January 24, 2008.      Shutler, however,
almost immediately corrected herself, testifying that she meant
to identify Francisco as the person who informed her about the
complaint.   We think it obvious from the context of Shutler’s
testimony and her clarifying remarks that Shutler misspoke, but
we nevertheless follow the district court’s lead in assuming
that Nuckles learned of the complaint on January 24.



                                            8
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    9